       Case 1:20-cv-00256-AW-GRJ Document 23 Filed 03/05/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

CHARLES MCBRIDE,
       Plaintiff,
v.                                                  Case No. 1:20-cv-256-AW-GRJ
STATE OF FLORIDA, et al.,
     Defendants.
_______________________________/
            ORDER ADOPTING REPORT AND RECOMMENDATION

       I have considered the magistrate judge’s February 4, 2021 Report and

Recommendation, ECF No. 22, to which there have been no objections. I agree with

the magistrate judge’s conclusion, and I adopt the report and recommendation and

incorporate it into this order. The clerk will enter a judgment that says, “This case is

dismissed as frivolous pursuant to 28 U.S.C. § 1915(e).” The clerk will then close

the file.

       SO ORDERED on March 5, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
